Case 2:85-cv-04544-DMG-AGR Document 1134-2 Filed 06/21/21 Page 1 of 5 Page ID
                                #:43240




                EXHIBIT 1 of
                 EXHIBIT C

       REDACTED
      VERSION OF
      DOCUMENT
    PROPOSED TO BE
   FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 1134-2 Filed 06/21/21 Page 2 of 5 Page ID
                                #:43241




                       EMERGENCY INTAKE SITE AND INFLUX CARE FACILITY
                                      DATA SUMMARY


     I.       Length of Stay at ORR Emergency Intake Sites and Influx Care Facility

Figure 1: Length of Stay at ORR Emergency Intake Sites and Influx Care Facility Operational as
of May 14, 20211
                                     Number of              Days in           Range of children’s
          Facility Name            children at the         Operation             length of stay
                                       facility         (as of 5/14/21)2        (at the facility)
 Carrizo Springs ICF                            672                      81                   0 – 66 days3
 Delphi EIS                                    1,314                     38                    3 – 38 days
 Dimmit EIS                                     339                      39                    3 – 39 days
 Fort Bliss EIS                                4,565                     45                    1 – 45 days
 Kay Bailey Hutchison                           512                     564                  19 – 58 days5
 Convention Center EIS
 Lackland EIS                                   370                      27                    3 – 27 days
 Long Beach EIS                                 672                     226                    2 – 23 days
 Midland EIS                                    322                      61                    2 – 31 days
 Pecos EIS                                     1,314                     39                    1 – 39 days
 Pomona EIS                                     452                      13                    3 – 13 days
 San Diego EIS                                 1,104                     48                    3 – 48 days
 Starr Commonwealth EIS                          98                      33                   12 – 32 days

 1
   “HHS Flores Data-April 2021,” provided by Defendants on May 19, 2021.
 2
   See Dep’t Health & Human Servs., Long Beach Emergency Intake Site for Unaccompanied Children Opens Today,
 April 22, 2021, https://www.hhs.gov/about/news/2021/04/22/long-beach-emergency-intake-site-unaccompanied-
 children-opens-today.html (listing opening dates for each emergency intake site).
 3
   Six children had a length of stay of 52 days or more at Carrizo Springs ICF as of May 14, 2021.
 4
   Kay Bailey Hutchinson Convention Center EIS was opened on March 19, 2021, however the April Flores Data
 Report shows that 23 children were admitted to Kay Bailey Hutchinson Convention Center EIS on March 17, 2021.
 See Dep’t Health & Human Servs., Long Beach Emergency Intake Site for Unaccompanied Children Opens Today,
 April 22, 2021, https://www.hhs.gov/about/news/2021/04/22/long-beach-emergency-intake-site-unaccompanied-
 children-opens-today.html (“With the assistance of FEMA, on March 19, HHS opened an Emergency Intake Site
 (EIS) in Dallas, Texas, with the potential capacity of 2,300 beds.”).
 5
   324 children had a length of stay of 50 days or more at Kay Bailey Hutchison Convention Center EIS as of May
 14, 2021.
 6
   Long Beach EIS was opened on April 22, 2021, however the April Flores Data Report shows that one child was
 admitted to Long Beach EIS on April 21, 2021. See Dep’t Health & Human Servs., Long Beach Emergency Intake
 Site for Unaccompanied Children Opens Today, April 22, 2021, https://www.hhs.gov/about/news/2021/04/22/long-
 beach-emergency-intake-site-unaccompanied-children-opens-today.html.


                                                       1
Case 2:85-cv-04544-DMG-AGR Document 1134-2 Filed 06/21/21 Page 3 of 5 Page ID
                                #:43242




Figure 2: Length of Stay at Fort Bliss EIS as of June 2, 20217
  Facility Name       Days in         Range of         Number of                  Number of           Number of
                    Operation        children’s      children with              children with         children at
                       (as of      length of stay length of stay                length of stay         Fort Bliss
                      6/2/21)       at Fort Bliss     at Fort Bliss              at Fort Bliss            EIS
                                        EIS           EIS of 50-59              EIS of 60 days
                                                          days                     or more
 Fort Bliss EIS            64           4 – 64 days              297                  122                3,151


Figure 3: Length of Stay at Pecos EIS as of June 7, 20218
  Facility Name       Days in        Range of         Number of                   Number of           Number of
                    Operation       children’s       children with              children with         children at
                       (as of     length of stay length of stay                 length of stay        Pecos EIS
                      6/7/21)      at Pecos EIS      at Pecos EIS                at Pecos EIS
                                                     of 50-59 days              of 60 days or
                                                                                     more
 Pecos EIS                 63           0 – 63 days              145                   70                1,598




 7
   “UAC placed at Ft. Bliss as of 2021-06-02” census provided by Defendants on June 2, 2021, prior to Flores
 Counsel’s site visit to the Fort Bliss EIS conducted on June 3-4, 2021.
 8
   “UAC placed at Pecos EIS as of 2021-06-07” census provided by Defendants on June 7, 2021, prior to Flores
 Counsel’s site visit to the Pecos EIS conducted on June 8-9, 2021.


                                                        2
   Case 2:85-cv-04544-DMG-AGR Document 1134-2 Filed 06/21/21 Page 4 of 5 Page ID
                                   #:43243



         II.      Length of Stay of Tender Age Children9 at ORR Emergency Intake Sites and
                  Influx Care Facility

     A total of 819 tender age children were held at 8 different ORR emergency intakes sites or influx
     care facility as of May 14, 2021.

   Figure 4: Length of Stay of Tender Age Children at ORR Emergency Intake Sites and Influx Care
   Facility Operational as of May 14, 202110
     Facility Name            Number of       Range of tender   Number of tender Number of tender
                               tender age      age children’s   age children with age children with
                             children held    length of stay at  length of stay (at    length of stay (at
                             at the facility     the facility   the facility) of 20- the facility) of 30
                                                                      29 days            days or more
Carrizo Springs ICF                    58               2 – 34 days                    0                       14
Delphi EIS                              1                  9 days                      0                        0
Fort Bliss EIS                          1                 22 days                      1                        0
Long Beach EIS                        347               2 – 22 days                   92                        0
Midland EIS                            57               2 – 29 days                   32                        0
Pomona EIS                            191               3 – 13 days                    0                        0
San Diego EIS                          92              13 – 40 days                    1                       67
Starr Commonwealth EIS                 72              12 – 32 days                   10                       40


     For example, as of May 14, 2021:

         •     8-year-old J.O.O. (             ) had been held at the San Diego EIS for 40 days.
         •     9-year-old L.A.L.G. (              ) and 11-year-old J.M.L.G. (              ), likely
               siblings or cousins, had been held at the San Diego EIS for 40 days.
         •     7-year-old D.S.L. (             ) had been held at the San Diego EIS for 38 days.
         •     7-year-old R.E.G.U. (               ) and 9-year-old J.J.G.U. (           ), likely
               siblings or cousins, had been held at Starr Commonwealth for 32 days.
         •     8-year-old E.M.Z. (              ) had been held at Starr Commonwealth for 32 days.
         •     5-year-old P.V.A.G.G. (                ) and 9-year-old Y.F.A.G.G. (              ), likely
               siblings or cousins, had been held at Starr Commonwealth for 32 days.




     9
       ORR defines “tender age children” as 0-12 years old. See Dep’t Health & Human Servs., Latest UAC Data – FY
     2021, https://www.hhs.gov/programs/social-services/unaccompanied-children/latest-uc-data-fy2021/index.html
     (“Tender Age (0-12) UC”).
     10
        “HHS Flores Data-April 2021,” provided by Defendants on May 19, 2021.


                                                           3
   Case 2:85-cv-04544-DMG-AGR Document 1134-2 Filed 06/21/21 Page 5 of 5 Page ID
                                   #:43244




  Figure 5: Length of Stay of Tender Age Children at Long Beach EIS as of May 24, 202111
     Facility Name           Number of       Range of tender    Number of tender Number of tender
                              tender age      age children’s     age children with age children with
                            children held    length of stay at    length of stay at   length of stay at
                           at Long Beach Long Beach EIS Long Beach EIS of Long Beach EIS
                                 EIS                                 20-29 days          of 30 days or
                                                                                             more
Long Beach EIS                    89            2 – 32 days              37                    22



    For example, as of May 24, 2021:

         •   6-year-old C.M.J. (             ), had been held at Long Beach EIS for 32 days.
         •   5-year-old E.C.B. (             ) and 7-year-old J.C.B. (            ), likely siblings or
             cousins, had been held at Long Beach EIS for 32 days.
         •   6-year-old D.S.P.I. (             ) and 9-year-old E.F.R.I. (            ), likely siblings
             or cousins, had been held at Long Beach EIS for 32 days.
         •   10-year-old L.Z.F. (             ), had been held at Long Beach EIS for 28 days.
         •   8-year-old J.M.B. (             ), had been held at Long Beach EIS for 27 days.




    11
      “Long Beach EIS” census provided by Defendants on May 24, 2021, prior to Flores Counsel’s site visit to the
    Long Beach EIS conducted on May 25-26, 2021.


                                                           4
